Citation Nr: 1748319	
Decision Date: 10/26/17    Archive Date: 11/03/17

DOCKET NO.  09-02 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a right foot disability.

2.  Entitlement to service connection for a urinary disability.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. D., Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1984 to July 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2007 and August 2007 rating decisions of the Atlanta, Georgia Regional Office (RO) of the Department of Veterans Affairs (VA). 

In February 2015, the Veteran appeared and provided testimony at a hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.  

This appeal has previously been before the Board, most recently in June 2016, when it, in part, remanded the Veteran's claims of entitlement to service connection for a right foot disability and entitlement to service connection for a urinary disability. The Board finds that its remand instructions with respect to these claims have been substantially complied with, and the Board will proceed in adjudicating the Veteran's claim. See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that when the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran does not have a current right foot disability that manifested during, or as a result of, active military service, and his pre-existing pes planus was not aggravated during his service.

2.  The Veteran does not have a current urinary disability that manifested during, or as a result of, active military service.




CONCLUSIONS OF LAW

1.  The criteria for service connection for a right foot disability have not been met. 38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304(b), 3.306, 3.307, 3.309 (2016).

2.  The criteria for service connection for a urinary disability have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  In this case, required notice was provided, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 556 U.S. 396 (2009).  Thus, adjudication of his claim at this time is warranted. 

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining that evidence which is necessary to substantiate his claim.  All service treatment records, VA treatment records, and private medical treatment records identified by the Veteran have been obtained.  Furthermore, the Veteran testified at a Board hearing and a transcript of the hearing is of record.  

The Veteran was also provided with VA examinations in October 2006, June 2015, and October 2016 and the Veteran has not objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that although the Board is required to consider issues independently raised by the evidence of record, the Board is still "entitled to assume" the competency of a VA examiner and the adequacy of a VA opinion without "demonstrating why the medical examiners' reports were competent and sufficiently informed"). 

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

II. Service Connection 

The Veteran is seeking service connection for a right foot disability and a urinary disability, which he believes are the result of his active duty service.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service. 38 U.S.C.A. §§ 1131, 1137 (West 2014); 38 C.F.R. § 3.303(a) (2016). Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2016). As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service. Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Furthermore, service connection can be established through application of statutory presumptions, including for chronic diseases, like arthritis, when manifested to a compensable degree within a year of separation from service.  38 C.F.R. §§ 3.307, 3.309 (2016).  If a chronic disease is not manifested to a compensable degree within a year of separation of service, then, generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303 (b) (2016).  


Right Foot Disability

The Veteran is seeking service connection for a right foot disability.  He testified that his right foot constantly hurts and freezes and he thinks it was caused by his having been an airborne soldier and the impact that parachute landings had on his foot.  At a June 2015 VA examination, the examiner diagnosed the Veteran as currently having pes planus and arthritis in his right foot.  As such, service connection must be addressed for each of these conditions.

Pes Planus

Regarding the Veteran's pes planus, service treatment records indicate that the condition pre-existed active service, as the condition was noted on his enlistment physical.

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has distinguished between those cases in which the preexisting condition is noted upon entry into service, and those cases in which the preexistence of the condition must otherwise be established.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); Horn v. Shinseki, 25 Vet. App. 231, 234 (2012); see also 38 U.S.C. § 1111 (presumption of sound condition).  "[I]f a preexisting disorder is noted upon entry into service, the veteran cannot bring a claim for service connection for that disorder, but the veteran may bring a claim for service-connected aggravation of that disorder." Wagner, 370 at 1096; see also 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  In such claims, the Veteran has the burden of showing that there was an increase in disability during service to establish the presumption of aggravation.  See Wagner; Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  If the claimant meets his burden of demonstrating an increase in service, the disability is presumed to have been aggravated in service, and the burden is on the Secretary to rebut that presumption.  Horn, 25 Vet. App. at 234; 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  To rebut that presumption, the Secretary must show, by clear and unmistakable evidence, that the worsening of the condition was due to the natural progress of the disease.  Horn, 25 Vet. App. at 235 n. 6; 38 U.S.C.A. § 1153.

To be "noted" within the meaning of the presumption of soundness statute, the condition must be recorded in the entrance examination report.  38 C.F.R. § 3.304(b); see also 38 U.S.C. § 1111; Crowe v. Brown, 7 Vet. App. 238, 245 (1994).  History of pre-service existence of a disease does not constitute a notation of such condition.  See id. at 240 (holding that "asthma" was not noted where, although the Veteran checked a box indicating that he had a history of the disease, a clinical evaluation detected no abnormalities of the lungs).  However, the disease need not be symptomatic at the time of the evaluation, so long as a diagnosis is provided.  See Verdon v. Brown, 8 Vet. App. 529, 530 (1996) (holding that "bunions" were noted at induction examination where orthopedic examiner diagnosed "bunions," despite also stating "no problem [with] feet.").

The Veteran underwent a medical examination in July 1984, one month before his active duty period of service.  The examiner noted that the Veteran's feet were not normal due to the presence of mild pes planus.  Based upon this report, the Board finds that, because the condition of pes planus was diagnosed on the Veteran's examination one month prior to service, the condition was "noted" upon entry into service, although apparently not symptomatic at the time.  See Verdon, 8 Vet. App. at 530; 38 C.F.R. § 3.304(b).  Consequently, to the extent the Veteran seeks compensation for disability resulting from his pes planus, the burden is on him to demonstrate an increase in disability during service, which would serve to establish the presumption of aggravation. See Wagner; Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994); Horn, 25 Vet. App. at 235 n. 6.

The Veteran's service treatment records do not show any treatment for or symptoms of pes planus or foot pain during service.  At his separation physical there was no mention of any pes planus and the Veteran's feet were found to be normal.  As such, the Veteran has not demonstrated that the pes planus was aggravated or worsened during service.  Although the condition was noted at enlistment, without a showing of an in-service manifestation of an increase in the disability, the presumption of aggravation is not established for service-connection for pes planus.

Accordingly, service connection is denied for pes planus.
Arthritis

The Veteran's service treatment records do not show any complaints, treatment, or diagnosis for right foot arthritis or right foot pain during his active service.

In October 2006, the Veteran was afforded a VA examination.  After reviewing the Veteran's claims file, interviewing the Veteran, and conducting a physical examination, the examiner reported that right foot x-rays were within normal limits.

In June 2015, the Veteran was afforded another VA examination.  The examiner reviewed the Veteran's foot x-rays in his VA treatment records dated April 2015.  The examiner noted the x-rays showed degenerative changes in the Veteran's right foot and diagnosed the Veteran with arthritis.  

In an October 2016 VA opinion, the VA examiner stated that the Veteran's right foot arthritis was less likely than not incurred in or caused by his service.  The examiner provided a rationale, stating that the arthritis is consistent with the aging process and is not related to service or a service-connected condition. 

To the extent that the Veteran believes that his foot disability is related to his service, the Board notes that the Veteran is competent to provide testimony concerning factual matters of which he has first-hand knowledge and experiences through his senses.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Further, under certain circumstances, lay statements may support a claim for service connection by supporting the occurrence of lay-observable events or the presence of a disability, or symptoms of a disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  VA provided the Veteran with an examination based in part on the competency of those observations.

Lay persons are also competent to provide opinions on some medical issues. Kahana v. Shinseki, 24 Vet. App. 428 (2011).  However, as to the etiology of a foot disability, the issue of causation of such a medical condition is a medical determination outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Thus, although the Board has carefully considered the lay contentions of record suggesting that the Veteran's foot disability is related to his service, the Board ultimately affords the objective medical evidence of record, particularly the October 2016 examination report, which weighs against finding such a connection, with greater probative weight than the lay opinions, as such evidence was provided by a medical professional and concerned the etiology of degenerative arthritis, something that is not readily perceivable by the use of a person's senses.

The Board has also considered whether the Veteran has presented a continuity of symptomatology associated with his right foot arthritis disability, and it finds that he has not done so. The record contains no complaints relating to the Veteran's right foot until he filed his claim of entitlement to service connection in January 2006, approximately 20 years after he separated from service. Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (proper to consider the veteran's entire medical history, including the lengthy period of absence of complaint with respect to the condition now raised). 

Thus, the Board finds that the weight of the evidence does not support a finding of continuous symptoms since active duty.  As such, the medical nexus element cannot be met via a continuity of symptomatology.  Furthermore, lacking any medical records indicating the Veteran's right foot symptoms began within one year following separation from service, the Board finds that a right foot disability, other than his preexisting pes planus, was not shown within one year following separation from service, or for many years after service. Therefore, presumptive service connection is not warranted for the Veteran's right foot arthritis.  38 C.F.R. §§ 3.307, 3.309.

As discussed, the weight of the evidence is against the claim of entitlement to service connection for right foot arthritis.  As such, the Veteran's claim for service connection for a right foot disability does not meet the service connection criteria and his claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Urinary Disability

The Veteran is seeking service connection for a urinary disability, which manifests by an inability to control his bladder and frequent urination.  A urinary disability is not among the list of diseases in 38 C.F.R. § 3.307 for which a presumptive service connection can be established.  Lacking a presumptive service connection for his urinary disability, the Veteran must establish the three elements of a direct service connection claim for service connection to be awarded.  

The Veteran's service treatment records show treatment for urinary frequency in August 1986.  The record indicates that the condition resolved at that time and the Veteran never sought follow-up treatment.  

Although new complaints of urinary frequency were noted in the Veteran's VA treatment records in 2009, the evidence does not show that the Veteran has a current bladder disability which is related to his service.  

The October 2016 VA examiner opined that the Veteran's urinary disability was less likely than not incurred in or caused by service.  The examiner explained his opinion, noting that the in-service urinary frequency complaint was only a temporary condition and the complaint of urinary frequency made during the appeal process was not diagnosed as a chronic condition.  Moreover, the examiner noted that the Veteran has a history of prostate cancer, of which urinary frequency is an occasional side effect, and the Veteran is not service connected for prostate cancer.  

The Board again notes that lay persons are competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  However, as to the etiology of a urinary disability, the issue of causation of such a medical condition is a medical determination outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Thus, although the Board has carefully considered the lay contentions of record suggesting that the Veteran's urinary disability is related to his service, the Board ultimately affords the objective medical evidence of record, particularly the October 2016 examination report which weighs against finding such a connection, with greater probative weight than the lay opinions, as such evidence was provided by a medical professional and concerned the etiology of urinary frequency, something that is not readily perceivable by the use of a person's senses.

Of note, no medical opinion has been advanced that calls into question the examiner's conclusions.

As such, the criteria for service connection have not been met, and the Veteran's claim is denied. 


ORDER

Service connection for a right foot disability is denied.

Service connection for a urinary disability is denied.



____________________________________________
MATTHEW W. BLACKWELDER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


